ON MOTION FOR REHEARING.
In their motion for a rehearing defendants seem to be alarmed that our opinion in this case nullifies other restrictive zones not here in controversy. We affirmed the judgment of the circuit court. That judgment is binding only on those parties that were named as plaintiffs and defendants.
In our opinion we found that the entire district and neighborhood mentioned is now completely settled by negroes. The defendants challenge that statement as being incorrect and not supported by the testimony. In the first part of the opinion, when speaking of the neighborhood, we made reference to "both sides of Cook and Finney avenues in the two blocks between Vandeventer and Grand avenues." What the writer intended to say was between Vandeventer and Spring Avenue and not Grand Avenue. Krum Avenue is immediately east of Vandeventer and Spring is immediately east *Page 178 
of Krum. A photographic copy of a plat of the neighborhood in controversy and with which we are dealing, is herewith filed and made a part of this opinion. The correctness of this plat is not
[EDITORS' NOTE:  PLAT IS ELECTRONICALLY NON-TRANSFERRABLE.]
questioned by appellants. This is the neighborhood referred to in our opinion. We restate now, as was stated in the opinion, and *Page 179 
the evidence supports the statement, that "at the time of the trial both sides of Cook Avenue and the south side of Finney Avenue between Vandeventer and Spring avenues were settled by negroes and only five homes were occupied by white people."
We have carefully considered the motion for rehearing. Our conclusion is that the judgment of the circuit court on the merits of the case was correct.
The motion for rehearing is therefore overruled. All concur.